DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-7, 9-13, and 17-20 have been amended in the response filed on April 5, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method for enhancing shopping convenience, as claimed in claims 1-12, is directed to a process. Additionally, the system for enhancing shopping convenience, as claimed in claim 13-19, is directed to a machine. Furthermore, the computer program product, as claimed in claim 20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of an item pick-up service. Specifically, representative claim 1 recites the abstract idea of: 
determining that a trusted contact for a remote user is in a location within a retail store corresponding to an in-store location of an item requiring in-store pick-up wherein the item is associated with the remote user;
sending to the trusted contact, a notification for an item pickup of the item requiring in-store pick-up, in response to determining that the trusted contact is at the location;
the trusted contact completing the item pickup, in response to receiving the notification, wherein the item pickup includes the trusted contact picking up the item by purchasing the item;
confirming that the trusted contact has picked-up the item for the remote user; and
notifying the remote user that the item has been picked-up by the trusted contact.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of a delivery service, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because an item pick-up service is a business interaction between people. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as micro-location services, a control system and a device of the trusted contact.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of a delivery service occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 
As such, representative claim 1 is ineligible. 
Dependent claims 2-12 do not aid in the eligibility of independent claim 1. For example, claims 2-4 and 6-12 merely further define the abstract limitations of claim 1. Additionally, claim 5 merely provides further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 6, 9, 11, and 12 includes additional elements of a device of the remote user, a computer, a software application, and a display. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-12 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a system and a computer program product, claims 13-19 and 20, respectively, remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-12. It is noted that claims 13 and 20 include additional elements of a computer system, a computer processor, and a computer-readable storage medium. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 20170069013 A1, herein referred to as Castillo), in view of Page et. al. (US 20170287053 A1, herein referred to as Page).

With respect to claim 1, Castillo discloses:
A method for enhancing shopping convenience using mobile devices for an item in-store pick-up by a remote user, comprising {Castillo, see at least: [0020] a method and associated process to order goods or services using the application; [0022] The present embodiment manages a list of items to pick up (ex: a burger w/no tomatoes) that will be on a list sent to the personal shopper supported by an enhanced feature to facilitate direct communication between requestor and personal shopper}:
determining, using location services, that a trusted contact for a remote user is in a location corresponding to an item requiring in-store pick-up wherein the item is associated with the remote user {Castillo, see at least: fig 1; fig 2H; [0022] The present embodiment manages a list of items to pick up (ex: a burger w/no tomatoes) that will be on a list sent to the personal shopper (i.e., trusted contact) supported by an enhanced feature to facilitate direct communication between requestor and personal shopper for processing changes; [0028] The present embodiment utilizes a process to restrict visibility of orders to only those currently available personal shoppers within a reasonable proximity (i.e., location) to the event. Utilizing newsfeed functionality, an order will be presented to available personal shoppers; [0029] There are several methods currently used today to locate a service provider using mobile applications, GPS, proximity mapping and web browsing, news feeds or other instant messaging networks. The present invention does not alter or disable this functionality and allows the requestor to utilize any such locating function; [0056] a map interface is shown on the display which allows the user (i.e., remote user) to search 1100 any place, restaurant, store, etc FIG. 2C. This will bring up the following information tab and the user will click the location 1110 to create an order 120, FIG. 1; [0067] After accepting a job, a ‘current order’ FIG. 2H, 1340 display will come on the screen which shows a map 1350 with a point 1360 on the pick-up location of the merchant. A map will be displayed with real-time tracking 1370 of driver in transit to restaurant as well as drop off location FIG. 1, 170};
sending, using a control system, to a device of the trusted contact, a notification for an item pickup of the item requiring in-store pick-up, in response to determining that the trusted contact is at the location {Castillo, see at least: [0028] The present embodiment utilizes a process to restrict visibility of orders to only those currently available personal shoppers within a reasonable proximity (i.e., location) to the event. Utilizing newsfeed functionality, an order will be presented to available personal shoppers; [0062] the personal shopper, also known as driver, receives notification 310 of a requestor's pick-up location associated with and (sic) order 210, FIG. 1; [0067] After accepting a job, a ‘current order’ FIG. 2H, 1340 display will come on the screen which shows a map 1350 with a point 1360 on the pick-up location of the merchant. A map will be displayed with real-time tracking 1370 of driver in transit to restaurant as well as drop off location FIG. 1, 170};
the trusted contact completing the item pickup, in response to receiving the notification, wherein the item pickup includes the trusted contact picking up the item by purchasing the item {Castillo, see at least: fig 5, #510, 520; [0068] The present embodiment provides enhanced interaction and quality control through a process whereby the personal shopper arrives at the merchant location FIG. 5, 510, acquires the goods or services, takes a picture of the receipt, FIG. 5, 520, which is then automatically uploaded FIG. 5, 525 to the requesting user view FIG. 5, 530};
confirming, using the control system, that the trusted contact has picked-up the item for the remote user {Castillo, see at least: fig 5, #520; [0067] The receipt button 1380 takes the user to a new screen which he takes a picture of the meal receipt after he has purchased it as well as an input for the receipt total amount FIG. 5, 525. The message button 1390 brings up a chat forum for the requesting user (i.e., remote user/first user) and driver as presented FIG. 1, 160 and as shown in FIG. 2I}; and
notifying the remote user, using the control system, that the item has been picked-up by the trusted contact {Castillo, see at least: fig 5; [0068] the personal shopper arrives at the merchant location FIG. 5, 510, acquires the goods or services, takes a picture of the receipt, FIG. 5, 520, which is then automatically uploaded FIG. 5, 525 to the requesting user view FIG. 5, 530. A notification is sent informing user receipt is uploaded FIG. 5, 530}.

determining, using micro-location services, that a user is in a location within a retail store corresponding to an in-store location of an item.
However, Page teaches:
determining, using micro-location services, that a user is in a location within a retail store corresponding to an in-store location of an item {Page, see at least: [0016] In one embodiment, the central computer determines which of the plurality of shopping lists to present to the item retrievers in the set based on the in-store shopper or item retriever's detected location within the retail location. The location may be detected by one or more sensors, such as, for example, optical sensors, location sensors including those incorporated into the electronic user devices, motion sensors, sound sensors, and/or a combination of these sensors, among others.}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Castillo to include the micro-location elements of Page. One would have been motivated to do so in order to increase the accuracy of selecting the correct item for purchase. In the instant case, Castillo evidently discloses a personal shopping method based on location. Page is merely relied upon to illustrate the additional functionality of tracking the location of the shopper within a store. Moreover, since the elements disclosed by Castillo, as well as Page, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Castillo, in view of Page.
	
With respect to claim 2, Castillo and Page teach the method of claim 1. Castillo further discloses:
sending a reminder to the trusted contact to pick-up the item {Castillo, see at least: [0062] the personal shopper, also known as driver, receives notification 310 of a requestor's pick-up location associated with and (sic) order 210, FIG. 1}.
Although disclosing sending notifications to the personal shopper, Castillo does not disclose:
sending a reminder, in response to the trusted contact entering a micro-location zone associated with the item.
However, Page teaches:
sending a reminder, in response to the trusted contact entering a micro-location zone associated with the item {Page, see at least: [0016] In one embodiment, the central computer determines which of the plurality of shopping lists to present to the item retrievers in the set based on the in-store shopper or item retriever's detected location within the retail location; [0019] the central computer is configured to automatically present a set of shopping lists to the item retriever upon the item retriever entering or approaching the retail location}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Castillo to include the additional micro-location elements of Page. One would have been motivated to do so in order to notify the personal shopper that an item on their list is within range. In the instant case, Castillo evidently discloses a personal shopping method using location services. Page is merely relied upon to illustrate the additional functionality of sending notifications based on a shopper’s location within a store. Moreover, since the elements disclosed by Castillo, as well as Page, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Castillo, in view of Page.
	
With respect to claim 4, Castillo and Page teach the method of claim 1. Castillo further discloses:
in response to the pick-up of the item by the trusted contact, sending a reminder to the trusted contact to deliver the item {Castillo, see at least: fig 7; [0074] the system will prompt the personal shopper with the suggested route and sequence for delivery as step 792, 794 and 796 respectively}.

With respect to claim 5, Castillo and Page teach the method of claim 1. Castillo does not disclose:
wherein the trusted contact is determined based on a type of item and a set of preferences.
However, Page teaches:
wherein the trusted contact is determined based on a type of item and a set of preferences {Page, see at least: [0043] the user interface 104 may obtain name, contact information, age, physical capabilities, and other details about the shopper. Furthermore, the central computer system 106 may decide not to present a shopping list with alcoholic beverages to an item retriever who has not reached the legal drinking age. By way of another example, if an item retriever has requested not to shop for items over a certain size, the central computer system 106 may not present the item retriever with a shopping list that includes large bags of dog food over the certain size}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Castillo to include the additional item and preference elements of Page. One would have been motivated to do so in order to be compliant with age restrictions of certain products. In the instant case, Castillo evidently discloses a personal shopping method using location services. Page is merely relied upon to illustrate the additional functionality of finding a personal shopper within certain requirements. Moreover, since the elements disclosed by Castillo, as well as Page, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Castillo, in view of Page.

With respect to claim 6, Castillo and Page teach the method of claim 1. Castillo further discloses:
sending a second notification, from a control system, to the device of the remote user that the item can be picked up {Castillo, see at least: [0052] Acceptance and rejection are processed and presented to the requestor as an update to the job order 210. [0061] As shown in FIG. 1, 220 the requesting user will have a predictability gauge 150 which signifies to the user how likely and quickly his requested order will be accepted by a personal shopper FIG. 1, 150. The user can make changes to his order such as increasing pay, changing delivery location, etc. in process 160, FIG. 1.};
receiving a confirmation, at the control system, from the device of the remote user, to pick up the item {Castillo, see at least: [0060] Only after all inputs, “order” 1130, “where to deliver” 1140 and “delivery fee” 1150 are input then the user can click “request” 1160 and the request will be sent to a database as 210, FIG. 1 and uploaded to a news feed FIG. 1, 140. [0061] The user can make changes to his order such as increasing pay, changing delivery location, etc. in process 160, FIG. 1}; and
sending the notification to the device of the trusted contact to pick-up the item {Castillo, see at least: [0062] the personal shopper, also known as driver, receives notification 310 of a requestor's pick-up location associated with and (sic) order 210, FIG. 1.}.

Regarding claims 13-14, 16-18, and 20, claims 13-14 and 16-18 are directed to a system, while claim 20 is directed to a computer program product. Claims 13-14, 16-18, and 20 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 4-6, which are directed towards a method. Therefore, claims 13-14, 16-18, and 20 are rejected for the same reasons as set forth above for claims 1-2 and 4-6. 
It is noted that claim 13 includes additional elements of:
a computer system,
a computer processor, 
a computer-readable storage medium, and 
program instructions
Castillo does not disclose:
a computer system,
a computer processor, 
a computer-readable storage medium, and 
program instructions.
However, Page teaches:
a computer system {fig 3, #306; [0083] The methods, techniques, systems, devices, services, servers, sources and the like described herein may be utilized, implemented and/or run on many different types of devices and/or systems. Referring to FIG. 5, there is illustrated a system 500 that may be used for any such implementations, in accordance with some embodiments. One or more components of the system 500 may be used to implement any system, apparatus or device mentioned above or below, or parts of such systems, apparatuses or devices, such as for example any of the above or below mentioned shopping system 100 or 300, central computer system 106, 306},
a computer processor {Page, see at least: [0084] The control circuit 502 typically comprises one or more processors and/or microprocessors}, 
a computer-readable storage medium {Page, see at least: [0084] The memory 504 stores the operational code or set of instructions}, and 
program instructions {Page, see at least: [0084] the operational code or set of instructions that is executed by the control circuit 502 and/or processor to implement the functionality of the shopping system 100, 300, central computer system 106, 306, shopping or selection user interfaces 102, 302, item .
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Castillo to include the additional computer elements of Page. One would have been motivated to do so in order to apply the method to a variety of computer systems. In the instant case, Castillo evidently discloses a personal shopper application. Page is merely relied upon to illustrate the additional functionality of a computer system. Moreover, since the elements disclosed by Castillo, as well as Page, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Castillo, in view of Page.
	
It is noted that claim 20 includes additional elements of:
a computer program product,
a computer readable storage medium, and
program instructions
Castillo discloses:
a computer program product {Castillo, see at least: the order process 100 provides profile 110 capture functionality through an application input screen prompt to input a picture of the user, user name, rating information, to display local newsfeeds and various toggle switches.}
Castillo does not disclose:
a computer readable storage medium, and
program instructions.
However, Page teaches:
a computer readable storage medium { Page, see at least: [0084] The memory 504 stores the operational code or set of instructions}, and
program instructions {Page, see at least: [0084] the operational code or set of instructions that is executed by the control circuit 502 and/or processor to implement the functionality of the shopping system 100, 300, central computer system 106, 306, shopping or selection user interfaces 102, 302, item retriever user interfaces 104, 304, staging area terminals 114, point of sale terminals 314, database 110, and the like}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Castillo to include the additional computer elements of Page. One would have been motivated to do so in order to provide software services for the personal shopping method. In the instant case, Castillo evidently discloses a personal shopping application. Page is merely relied upon to illustrate the additional functionality of the application being used on a computer. Moreover, since the elements disclosed by Castillo, as well as Page, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Castillo, in view of Page.
	

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 20170069013 A1, herein referred to as Castillo), in view of Page et. al. (US 20170287053 A1, herein referred to as Page), in further view of Kannan et. al. (US 20160210682 A1, herein referred to as Kannan).

With respect to claim 3, Castillo and Page teach the method of claim 1, as mentioned above. Castillo further discloses:
sending a reminder to the trusted contact to pick-up the item {Castillo, see at least: [0062] the personal shopper, also known as driver, receives notification 310 of a requestor's pick-up location associated with and (sic) order 210, FIG. 1.}.
Although disclosing sending notifications to the personal shopper, Castillo does not disclose:
sending a reminder, in response to the trusted contact exiting a micro-location zone associated with the item.
However, Kannan teaches:
sending a reminder, in response to the trusted contact exiting a micro-location zone associated with the item {Kannan, see at least: [0016] User location data includes, identification of presence, proximity, location or velocity of customer in absolute terms or relative to a facility or physical object, e.g. store, product, shelf, vehicle, physical structure, etc; [0041] Embodiments link previous user interactions with ... current location awareness to notify and/or alert a user ... of the location of products of interest; [0050] proactive service calls to customers based on geolocation, for example proactive calls for lost baggage on airport if proximity distance of the baggage location and customer location is high for too long}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the notification as taught by Kannan in the personal shopping method of Castillo and 

Regarding claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a method. Therefore, claim 15 is rejected for the same reasons as set forth above for claim 3.


Claims 7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 20170069013 A1, herein referred to as Castillo), in view of Page et. al. (US 20170287053 A1, herein referred to as Page), in further view of Keonorasak (US 20130304609 A1, herein referred to as Keonorasak).

With respect to claim 7, Castillo and Page teach the method of claim 1. Castillo further discloses:
the remote user receiving a second notification that the item has been picked-up by the trusted contact {Castillo, see at least: fig 5, #520, 525, 530; [0068] the personal shopper arrives at the merchant location FIG. 5, 510, acquires the goods or services, takes a picture of the receipt, FIG. 5, 520, which is then automatically uploaded FIG. 5, 525 to the requesting user view FIG. 5, 530. A notification is sent informing user receipt is uploaded FIG. 5, 530}.
Although disclosing notifying the remote user that the item has been picked up, Castillo does not disclose:
removing the item from a shopping list of the remote user in response to receiving.
However, Keonorasak teaches:
removing the item from a shopping list of the remote user in response to receiving {fig 7; [0047] In response to the user selection, the system 200 can be programmed and/or include executable code to remove the product that has been obtained from the layout (step 710). For embodiments in which the shopping list can be selectively displayed, the system 200 can programmatically insert an indicator into the shopping list to indicate that the product has been obtained}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the removal of products from the shopping list as taught by Keonorasak in the personal 
	
With respect to claim 10, Castillo and Page teach the method of claim 1. Castillo further discloses:
prompting the trusted contact that the item for the remote user is ready for pickup, the prompting including the identification of the remote user {Castillo, see at least: fig 2A, #1060; [0052] Active personal shoppers receive 115 the job order 210 by the collective newsfeed 220 which is queued 230 as an option 240 for the personal shopper to select}; 
receiving confirmation from the trusted contact that they will pick up the item {Castillo, see at least: [0052] Within the personal shopper process 117, an affirmative action, acceptance 244, is processed by notifying the requestor that the personal shopper is agreeable to accepting the order 210}; 
sending a second notification to the remote user that the item will be picked up by the trusted contact {Castillo, see at least: [0052] Within the personal shopper process 117, an affirmative action, acceptance 244, is processed by notifying the requestor that the personal shopper is agreeable to accepting the order 210},
sending a payment amount for the item to the remote user, after receiving a third notification that the trusted contact has initiated payment for the item {Castillo, see at least: fig 5; [0068] the personal shopper arrives at the merchant location FIG. 5, 510, acquires the goods or services, takes a picture of the receipt, FIG. 5, 520, which is then automatically uploaded FIG. 5, 525 to the requesting user view FIG. 5, 530. A notification is sent informing user receipt is uploaded FIG. 5, 530}; and  
P201805813US01Page 40 of 45initiating a reminder for the trusted contact to deliver the item to the remote user, the reminder including one or more of, an alert, or a calendar entry {Castillo, see at least: fig 7; [0074] the system will .
Although disclosing order pick-up and payment for a requesting user, Castillo does not disclose:
removing the item from a shopping list of the remote user;
However, Keonorasak teaches:
removing the item from a shopping list of the remote user {Keonorasak, see at least: fig 7; [0047] In response to the user selection, the system 200 can be programmed and/or include executable code to remove the product that has been obtained from the layout (step 710). For embodiments in which the shopping list can be selectively displayed, the system 200 can programmatically insert an indicator into the shopping list to indicate that the product has been obtained}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the removal of products from the shopping list as taught by Keonorasak in the personal shopping method of Castillo and Page in order to keep track of which products the consumer has obtained. (Keonorasak, see: [0024]).

Regarding claim 19, claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Therefore, claim 19 is rejected for the same reasons as set forth above for claim 7.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 20170069013 A1, herein referred to as Castillo), in view of Page et. al. (US 20170287053 A1, herein referred to as Page), in further view of Dogin et. al. (US 20140172634 A1, herein referred to as Dogin).

With respect to claim 8, Castillo and Page teach the method of claim 1. Castillo further discloses:
generating profiles for multiple users, with user initiated data about the multiple users, with the consent of the users {Castillo, see at least: [0050] As shown in FIG. 1, the order process 100 provides profile 110 capture functionality through an application input screen prompt to input a picture of the user, user name, rating information, to display local newsfeeds and various toggle switches}
Although disclosing profile capture of users, Castillo does not disclose:
populating the profiles of the multiple users with selected trusted contacts for each of the users, respectively, selected by each of the users, thereby the profiles including a list of trusted contacts for each of the users.
However, Dogin teaches:
populating the profiles of the multiple users with selected trusted contacts for each of the users, respectively, selected by each of the users, thereby the profiles including a list of trusted contacts for each of the users {Dogin, see at least: [0027] A user of a global shopping cart can be the entity or owner, or anyone authorized by the owner, including a merchant, to use the global shopping cart. For example, if the owner is an individual, that owner may authorize his or her family members (generally a spouse or older child) or a particular merchant, or merchant representative like a personal shopper, to use the global shopping cart.}.


With respect to claim 9, Castillo and Page teach the method of claim 1. Castillo further discloses:
identifying, using the control system, at the respective devices of the trusted contact and the remote user, the trusted contact and the remote user {Castillo, see at least: fig 2A, 1010, 1020, 1060; fig 2J, 1460; fig 4, #430, 440, 450; [0025] A requester will get notification once his order has been accepted and informed as to the identity of the personal shopper for this event; [0054] The first screen FIG. 2A after logging in is a profile page with the users profile picture 1010, name 1020, rating system 1030 and two buttons in the middle of the display (“Place an order” 1040 & “Receive an order” 1050) giving the user the option of sending out a request or receiving; [0068] A rating system FIG. 2J, 1460 is below this which can be filled out} 
Although disclosing identifying personal shoppers and requesting users on their respective devices, Castillo does not disclose:
the trusted contact being a person listed on a list of trusted contacts for the remote user, and 
the list being stored on a computer and accessible by a software application on the device of the remote user and the device of the trusted contact,
the list being initiated and approved by the remote user.
However, Dogin teaches:
the trusted contact being a person listed on a list of trusted contacts for the remote user {Dogin, see at least: [0027] A user of a global shopping cart can be the entity or owner, or anyone authorized by , and 
the list being stored on a computer and accessible by a software application on the device of the remote user the device of the trusted contact {Dogin, see at least: fig 1, 110; [0034] A cart or global shopping cart 300 in accordance with the disclosed embodiment may be accessed by a user using a computer 125A, 125B, 125C to 125N, or by using mobile communication device 130; [0037] Profiles 204 also includes a user profile with the characteristics of the user, such as, for example, age range, income range, gender, and town of residence. Thus, a merchant's access to this information is valuable in establishing the merchant' products, services and inventory} and 
the list being initiated and approved by the remote user {Dogin, see at least: [0027] A user of a global shopping cart can be the entity or owner, or anyone authorized by the owner, including a merchant, to use the global shopping cart. For example, if the owner is an individual, that owner may authorize his or her family members (generally a spouse or older child) or a particular merchant, or merchant representative like a personal shopper, to use the global shopping cart}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the authorization of users as taught by Dogin in the personal shopping method of Castillo and Page in order to control unauthorized access (Dogin, see: [0044]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 20170069013 A1, herein referred to as Castillo), in view of Page et. al. (US 20170287053 A1, herein referred to as Page), in further view of Sakadume et. al. (US 20150088688 A1, herein referred to as Sakadume).

With respect to claim 11, Castillo and Page teach the method of claim 1. Castillo further discloses:
sending a second notification to the device of the trusted contact of the payment {Castillo, see at least: [0068] Pay 1470—a notification is brought for confirmation of payment which is achieved after confirmation through Paypal® FIG. 5, 560 and debit/credit card information which is previously stored}.
Although disclosing sending notifications of payment, Castillo does not disclose:
suggesting payment options to the remote user using a display of the device of the remote user;
receiving a selected payment option from the device of the remote user
However, Sakadume teaches:
suggesting payment options to the remote user using a display of the device of the remote user {Sakadume, see at least: fig 6, #102; [0035] In a case where the payment/delivery method input screen 102 has been displayed, the payment and delivery methods are determined based on information input in the payment/delivery method input screen 102};
receiving a selected payment option from the device of the remote user {Sakadume, see at least: [0035] When the payment and delivery methods are input in the payment/delivery method input screen 102 shown in FIG. 6, and the button 34 is selected, the screen transitions to the review screen 103 shown in FIG. 7}.


With respect to claim 12, Castillo and Page teach the method of claim 1. Castillo further discloses:
receiving a confirmation initiated by the trusted contact of intention to pick-up the item, in response to the device of the trusted contact receiving the notification for the item pick-up {Castillo, see at least: [0052] Active personal shoppers receive 115 the job order 210 by the collective newsfeed 220 which is queued 230 as an option 240 for the personal shopper to select ... Within the personal shopper process 117, an affirmative action, acceptance 244, is processed by notifying the requestor that the personal shopper is agreeable to accepting the order 210}; 
sending a second notification to the device of the remote user of the payment {Castillo, see at least: fig 5; [0068] the personal shopper arrives at the merchant location FIG. 5, 510, acquires the goods or services, takes a picture of the receipt, FIG. 5, 520, which is then automatically uploaded FIG. 5, 525 to the requesting user view FIG. 5, 530. A notification is sent informing user receipt is uploaded FIG. 5, 530}; 
receiving an approval from the device of the remote user and initiated by the remote user {Castillo, see at least: [0068] Pay 1470—a notification is brought for confirmation of payment which is achieved after confirmation through Paypal® FIG. 5, 560 and debit/credit card information which is previously stored}; and 
enabling for the trusted contact to complete the payment {Castillo, see at least: fig 5; [0068] the personal shopper arrives at the merchant location FIG. 5, 510, acquires the goods or services, takes a .
Although disclosing the ability of the personal shopper to complete the payment, Castillo does not disclose:
offering payment options to the trusted contact on a display of the device of the trusted contact; 
receiving a selected payment option from the trusted contact; 
enabling the selected payment option for the trusted contact to complete the payment option.
However, Sakadume teaches:
offering payment options on a display of the device {Sakadume, see at least: fig 6, #102; [0035] In a case where the payment/delivery method input screen 102 has been displayed, the payment and delivery methods are determined based on information input in the payment/delivery method input screen 102}; 
receiving a selected payment option {Sakadume, see at least: [0035] When the payment and delivery methods are input in the payment/delivery method input screen 102 shown in FIG. 6, and the button 34 is selected, the screen transitions to the review screen 103 shown in FIG. 7}; 
enabling the selected payment option to complete the payment option {Sakadume, see at least: fig 6; fig 7, #46; fig 9; [0036] When the button 46 is selected to place an order in the review screen 103, the payment and delivery arrangement is processed according to the order information on the review screen 103, and the screen transitions to an order completion screen 106 shown in FIG. 9}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Castillo and Page to include the additional elements of Sakadume. One would have been motivated to do so in order to accommodate various payment types. In the instant case, Castillo and Page evidently teach a personal shopping method. Sakadume is merely relied upon to illustrate the additional functionality of allowing different payment types to be used. Moreover, since the elements .

Response to Arguments
	With respect to the claim objections, Applicant has amended the claims and rendered the objections moot. Therefore the claim objections are hereby withdrawn.

	With respect to the rejections under 35 U.S.C. 112, Applicant has amended the claims and rendered the rejections moot. Therefore, the rejections under 35 U.S.C 112 are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new ground of rejection have been necessitated by Applicant’s amendments.

With respect to page 19 of the Remarks, Applicant argues that the claims are not directed to an abstract idea because “the claimed invention does not fall within one of the enumerated categories, e.g., the claimed invention is not fundamental economic practices, or methods of organizing human activity, or an idea 'of itself', or mathematical relationships/formulas.” Applicant makes a similar argument on page 20. The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, claim 1 recites certain methods of organizing human activity because the claim recites “confirming, using the control system, that the trusted contact has picked-up the item for the remote user; and 

With respect to Applicant’s arguments on pages 20-21 of the Remarks that “amended independent claim 1 recites features beyond merely tying the invention to a particular operating environment including generic implementation of a computer,” the Examiner respectfully disagrees. Applicant also makes a similar argument on pages 22-23 of the Remarks, which the Examiner respectfully disagrees with as well. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016). In addition, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0001] and [0003] of Applicant’s specification, which describe Applicant’s claimed invention as directed toward solving problems such as arranging for another person to pick up items, resulting in improved convenience and efficiency. Although the claims include computer technology such as mobile devices, a control system, and a device of a trusted contact, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of item in-store pick-up. The claimed process, while arguably resulting in improved item in-store pick-up, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed 

With respect to page 21 of the Remarks, Applicant alleges that “The Office Action alleges that the claim is directed toward an abstract idea, and does not recite any more than a generic computer performing generic functions that are well-understood, routine, and conventional activities previously known in the industry.” Examiner respectfully disagrees, as no such argument was made in the previous Office Action in reference to generic functions that are well-understood, routine, and conventional activities previously known in the industry. 
In addition, on pages 21-22, Applicant further argues “amended independent claim 1 recites, inter alia, counting the similar triples to produce a similar triple count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type. And claim 1 recites counting the matching triples to produce a matching triple count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type.” However, Examiner is unsure to what Applicant is referring, as the claims and specification in the present application do not recite anything about similar triples. 
In conclusion, the rejection under 35 U.S.C. 101 are maintained.

	With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

activation in response to detection at a location. Rather, the present invention claims the trusted contact’s location merely needs to be determined and then they can receive a notification related to an item needing pick-up. In fact, the specification also does not describe any sort of activation of the trusted contact. Furthermore, Castillo does teach activation in response to detection at a location, because Castillo uses a process that restricts visibility of orders to only those currently available personal shoppers within a reasonable proximity to the item needing pick-up (Castillo, see [0028]). This means the personal shopper in Castillo isn’t available to an item pick-up unless they are within a geographical area near the item. Therefore, the rejection is maintained in this aspect.

	With respect to page 29 of the Remarks, Applicant argues in regards to claim 11: “The office action points to Saka (e.g., paragraph [0035]) as teaching payment options to a remote user. In contrast, the present invention is suggestion payment options to the remote user. Saka does not contemplate this feature as Saka is directed to payment by a user.” Applicant makes a similar argument for claim 12. Examiner respectfully disagrees. In the MPEP, it is stated that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art (MPEP, 2141, section III). In addition, the Courts have decided “The ‘mere existence of differences between the prior art and an invention does Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). In the instant case, while Castillo, Page, and Sakadume, as individual references, do not teach the limitations as a whole, the combination of the references do teach the limitations, and it would be obvious to one of ordinary skill in the art to make this combination. Specifically, Sakadume teaches suggesting payment options to a user because the application puts forward payment options that a user can consider and choose from, including credit card, cash on delivery, and bank transfer (Sakadume, see: fig 6, [0035]). In addition, Castillo discloses a requestor (i.e., remote user) and a personal shopper (i.e., trusted contact) (Castillo, see: fig 1, fig 5, [0022], [0062]). Therefore, the references in combination teach the limitations of suggesting payment options to a remote user or trusted contact, and one of ordinary skill in the art would have been motivated to make this combination in order to give the users flexibility in their payment options. For these reasons, the rejection is maintained in this aspect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625